 



Exhibit 10.8
OPTION ROLLOVER AGREEMENT
     This OPTION ROLLOVER AGREEMENT dated May 1, 2006 (this “Agreement”), is
made by and between Lone Star Holding Corp. (“Lone Star”), Activant Solutions
Holdings Inc. (the “Company”) and Pervez Qureshi (the “Investor”). Unless
expressly provided otherwise in this Agreement, capitalized terms defined in the
Merger Agreement (as defined below) when used in this Agreement shall have the
same meanings provided to such terms in the Merger Agreement.
     WHEREAS, the Company entered into an Agreement and Plan of Merger dated as
of March 12, 2006 (the “Merger Agreement”) with Lone Star Merger Corp. (“Merger
Sub”) and Lone Star, pursuant to which and subject to the terms and conditions
thereof, Merger Sub shall merge with and into the Company, with the Company as
the surviving entity (the “Front-End Merger”);
     WHEREAS, immediately following the Front-End Merger, the surviving entity
of the Front-End Merger shall be merged with and into Activant Solutions Inc.
(“Activant”), with Activant as the surviving corporation (the “Back-End Merger”;
and, together with the Front-End Merger, the “Mergers”), such that Activant
shall thereafter be a wholly owned subsidiary of Lone Star;
     WHEREAS, in connection with the consummation of the Mergers and the
transactions contemplated by this Agreement, the Investor shall become a party
to a stockholders agreement in the form attached hereto as Exhibit A (the
“Stockholders Agreement”); and
     WHEREAS, the parties hereto desire to make certain agreements,
representations, warranties and covenants in connection with the Mergers, the
Merger Agreement and the Stockholders Agreement and the transactions
contemplated hereby and thereby (collectively, the “Transactions”).
     NOW, THEREFORE, in consideration of the mutual covenants and conditions as
hereinafter set forth, the parties hereto do hereby agree as follows:
I. Assumption and Rollover
     1.1 No Option Payment. On the terms and subject to the conditions of this
Agreement, the Investor hereby agrees that effective at the Closing of the
Front-End Merger, Activant Solutions Holdings Inc. shall not cancel and
terminate those outstanding Options listed in Table 1 below that were previously
granted to Investor under the Company’s stock option plans (the “Company
Options”) and shall not convert any part of the Company Options into a right to
receive the Option Payment with respect to the Company Options, which Option
Payment would be $1,000,000 (such amount, the “Option Consideration”) but for
the terms of this Agreement. The Investor understands and agrees that, pursuant
to the terms of this Agreement, he or she shall have no right to receive the
Option Payment with respect to the Company Options.

 



--------------------------------------------------------------------------------



 



Table 1

                                              Number of                    
shares subject                     to Company                     Options not  
          Company   being cashed   Exercise price   Spread value (at Grant date
  option plan   out   per share   $4 per share)
   2/16/2000
    2000       125,000     $ 1.00     $ 375,000  
1/1/2001
    2000       25,000     $ 1.00     $ 75,000  
1/1/2002
    2000       25,000     $ 1.00     $ 75,000  
   6/30/2004
    2000       50,000     $ 2.25     $ 87,500  
2/1/2005
    2000       221,429     $ 2.25     $ 387,500  
Total number rolled:
    446,429     Total spread:   $ 1,000,000  

     1.2 Assumption and Granting of Rollover Options. In consideration for the
Investor’s agreement to forego payment of the Option Consideration, Lone Star
hereby agrees to assume the Company Options as of the Closing and automatically
convert the Company Options into stock options to acquire an aggregate of
333,334 shares of Lone Star common stock, par value $0.01 per share (the
“Rollover Options”), as set forth in Table 2 below. The Rollover Options will be
fully vested, non-statutory stock options, and except as otherwise set forth in
this Agreement, will be subject to the terms and conditions of the Company stock
option plans under which they originally were granted. The per share exercise
price of each of the Rollover Options is equal to 25% of the “Subscription
Price” (as defined below). The number of shares of Lone Star common stock
subject to each of the Rollover Options has been determined by dividing (A) the
total option spread for each respective Company Option (i.e., the product of
(i) the difference between $4.00 and the exercise price of such Company Option
and (ii) the total number of shares of Common Stock subject to such Company
Option) by (B) 75% of the Subscription Price. In making this adjustment, the
adjusted number of shares of Lone Star common stock subject to the Rollover
Options has been rounded up to the nearest whole share, to the extent necessary.
For purposes of this Agreement, the term “Subscription Price” shall mean $4,
which is the per share price paid by Hellman & Friedman Capital Partners V,
L.P., a Delaware limited partnership, Hellman & Friedman Capital Partners V
(Parallel), L.P., a Delaware limited partnership, and Hellman & Friedman Capital
Associates V, LLC, a Delaware limited liability company (collectively, the “H&F
Parties”), Thoma Cressey Fund VII, L.P., a Delaware limited partnership, Thoma
Cressey Fund VIII, L.P., a Delaware limited partnership, and Thoma Cressey
Friends Fund VIII, L.P., a Delaware limited partnership (collectively, the “TCEP
Parties”), and JMI Equity Fund IV, L.P., a Delaware limited partnership, and JMI
Equity Fund IV (AI), L.P., a Delaware limited partnership (collectively, the
“JMI Parties”) to subscribe for shares of Lone Star common stock on the Closing
Date. You will not be issued new option agreements for your Rollover Options.

 



--------------------------------------------------------------------------------



 



Table 2

                              Company   Number of Lone Star   Exercise price
Grant date   option plan   shares   per share
   2/16/2000
    2000       125,000     $ 1.00  
1/1/2001
    2000       25,000     $ 1.00  
1/1/2002
    2000       25,000     $ 1.00  
   6/30/2004
    2000       29,167     $ 1.00  
2/1/2005
    2000       129,167     $ 1.00  
 
  Total shares:     333,334          

     1.3 Compliance with Applicable Laws. The parties contemplate that the
assumption of the Company Options and the conversion thereof into Rollover
Options will qualify as a transaction satisfying the requirements of Section and
409A of the Internal Revenue Code of 1986, as amended, and the regulatory
guidance promulgated thereunder (the “Code”).
     1.4 Condition to the Obligations of the Investor. The obligations of the
Investor to consummate the transactions contemplated by this Agreement shall be
subject to the following conditions:
          (a) the Company shall determine that all conditions to the Company’s
obligation to close under the Merger Agreement shall have been satisfied, or
waived by the Company, on or before the Closing and the Company shall confirm to
the Investor that the Mergers shall occur on the Closing Date; and
          (b) the Company, Merger Sub, the H&F Parties, the TCEP Parties and the
JMI Parties shall have executed and delivered the Stockholders Agreement.
     1.5 Termination. This Agreement shall be terminated and the transactions
contemplated herein shall be abandoned at any time prior to the Closing by any
of the parties hereto if the Merger Agreement shall have been terminated in
accordance with its terms. In the event of any termination of the Agreement as
provided in this Section 1.5, this Agreement shall forthwith become wholly void
and of no further force or effect (except Article IV) and there shall be no
liability on the part of any parties hereto or their respective officers or
directors, except as provided in Article IV. Notwithstanding the foregoing, no
party hereto shall be relieved from liability for any willful breach of this
Agreement.
II. Representations and Warranties
     2.1 Representations and Warranties of Lone Star and Merger Sub. Each of
Lone Star and Merger Sub represents and warrants to the Investor that it has the
full power, authority and legal right to execute, deliver and perform this
Agreement and to consummate the transactions contemplated herein. This Agreement
has been duly executed and delivered by such company and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with

 



--------------------------------------------------------------------------------



 



its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally.
     2.2 Representations and Warranties of the Investor; Acknowledgments of
Investor. The Investor represents and warrants, severally and not jointly, to
each of Lone Star and Merger Sub that:
          (a) The Investor has full legal capacity, power and authority to
execute and deliver this Agreement and to perform his or her obligations
hereunder. This Agreement has been duly executed and delivered by the Investor
and is the legal, valid and binding obligation of the Investor enforceable
against it in accordance with the terms hereof, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally.
          (b) The Investor has been furnished and has carefully read this
Agreement, the Merger Agreement and the Stockholders Agreement and understands
that the Rollover Options and any shares of Lone Star common stock purchased
upon the exercise thereof will be subject to the terms and conditions of the
applicable Company stock option plan(s) under which the Company Options were
granted and the Stockholders Agreement. In the event of any conflict between the
original terms of the Company Options and the terms of the Stockholders
Agreement, the terms of the Stockholders Agreement will govern and prevail.
          (c) To the full satisfaction of the Investor, the Investor has been
furnished any materials the Investor has requested relating to Lone Star and
Merger Sub and the shares of Lone Star common stock that may be acquired upon
the exercise of the Rollover Options, and the Investor has been afforded the
opportunity to ask questions of representatives of Lone Star and Merger Sub
concerning this Agreement and to obtain any additional information necessary to
verify the accuracy of any information provided to him.
          (d) The Investor has, independently and without reliance upon Lone
Star and Merger Sub, any Affiliate of the foregoing or any agent of them, and
based on such documents and information as the Investor has deemed appropriate,
made his or her own appraisal of and investigation into the business,
operations, property, financial and other condition of Lone Star and Merger Sub
and made his or her own investment decision with respect to the investment
represented by the Rollover Options and the shares of Lone Star common stock
that may be purchased upon the exercise thereof. The Investor has consulted, to
the extent deemed appropriate by the Investor, with the Investor’s own advisers
as to the financial, tax, legal and related matters concerning an investment in
the Rollover Options and the shares of Lone Star common stock that may be
purchased upon the exercise thereof and on that basis understands the financial,
legal, tax and related consequences of an investment in the Rollover Options and
the shares of Lone Star common stock that may be purchased upon the exercise
thereof, and believes that an investment in the Rollover Options and the shares
of Lone Star common stock that may be purchased upon the exercise thereof is
suitable and appropriate for the Investor.
          (e) The Investor has been advised that shares of Lone Star common
stock for which the Rollover Options are exercisable have not been registered
under the Securities Act of

 



--------------------------------------------------------------------------------



 



1933, as amended (the “Securities Act”), or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. The Investor is aware that, except as
otherwise provided in the Stockholders Agreement, Lone Star is under no
obligation to effect any such registration with respect to such shares of Lone
Star common stock or to file for or comply with any exemption from registration.
The Investor has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement and understands that any investment
in the Rollover Options and the shares of Lone Star common stock that may be
purchased upon the exercise thereof is a speculative investment that has limited
liquidity and is subject to the risk of complete loss.
          (f) The Investor has received a copy of the Confidential Preliminary
Offering Memorandum of Merger Sub dated April 14, 2006 with respect to the
offering of Senior Subordinated Notes due 2016 and has read all of such
Confidential Preliminary Offering Memorandum, including, without limitation, the
section titled “Risk Factors.”
III. Other Covenants
     3.1 Merger Agreement. The parties hereto acknowledge and agree that Lone
Star will have sole discretion with respect to (i) determining whether the
conditions set forth in the Merger Agreement have been satisfied and/or whether
to waive any of such conditions pursuant to the terms of the Merger Agreement,
and (ii) the manner and timing of the compliance by Lone Star and Merger Sub
with the covenants applicable to each of them under the Merger Agreement.
     3.2 Agreement to Cooperate; Further Assurances. Subject to the terms and
conditions of this Agreement, each of the parties hereto shall use all
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the transactions
contemplated by this Agreement, including providing information and using
reasonable best efforts to obtain all necessary or appropriate waivers, consents
and approvals, and effecting all necessary registrations and filings.
     3.3 Execution of Stockholders Agreement. At or prior to the Closing, the
Investor agrees to execute and deliver to the other parties thereto the
Stockholders Agreement.
     3.4 Transfers. The Investor agrees not to enter into any plan, agreement,
arrangement or understanding to transfer the Company Options or the shares of
Common Stock subject thereto prior to and including the Closing, other than as
expressly contemplated hereby.
IV. Miscellaneous
     4.1 Notices. Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and delivered as provided in the
Stockholders Agreement.

 



--------------------------------------------------------------------------------



 



     4.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts
entered into and performed entirely within such State.
     4.3 Assignment. This Agreement may not be assigned by the Investor without
the prior written consent of the Company. Any assignment or delegation in
derogation of this provision shall be null and void. The provisions hereof shall
inure to the benefit of, and be binding upon, the successors, assigns, executors
and administrators of the parties hereto.
     4.4 Entire Agreement. This Agreement and the other agreements referred to
herein set forth the entire understanding among the parties with respect to the
subject matter hereof.
     4.5 Amendment. This Agreement can be amended only by an instrument in
writing signed by each of the parties hereto. Any provision of this Agreement
may be waived if, but only if, such waiver is in writing and is signed by the
party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein shall be cumulative and not
exclusive of any rights or remedies provided by law.
     4.6 Survival. All covenants, agreements, representations and warranties
made herein shall survive the execution and delivery hereof, the granting of the
Rollover Options, and the purchase of any shares of Lone Star common stock upon
the exercise thereof.
     4.7 Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     4.8 No Employment Rights. None of the assumption of your Company Options,
the issuance of the Rollover Options or the entry into this Agreement is
intended to constitute an employment contract or agreement, and neither should
be interpreted to prohibit you, Lone Star or Activant from terminating your
employment or services at any time, with or without cause.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

             
 
                LONE STAR HOLDING CORP.
 
           
 
  By:                  
 
      Name:   David Tunnell
 
      Title:   President
 
                ACTIVANT SOLUTIONS HOLDINGS INC.
 
           
 
  By:                  
 
      Name:   Richard Rew
 
      Title:   Vice President, General Counsel & Secretary
 
                INVESTOR:
 
                      Pervez Qureshi

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Stockholders’ Agreement

 